Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 30 July 2021.

 APPLICANT’S ELECTION
Applicants’ election without traverse of Group IV (drawn to a method of making an implantable tissue or organ) in the reply filed on 30 July 2021 is acknowledged.
Claims 1-55, drawn to nonelected inventions, have been cancelled by the Applicant.

  PRIORITY
Provisional Applications 61/533/761 and 61/533/766, filed on 12 September 2011, are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 57 recites the implantable tissue or organ is substantially free of any pre-formed scaffold “at the time of use”. Claim 56 is directed to method of making a tissue or organ. The claim does not recite a method of use or implantation. Therefore there is a lack of antecedent basis for “the time of use”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 56-58, 60-62, 64 and 66-68 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Jakab et al. (Tissue Engineering by Self-Assembly of Cells Printed into Topologically Defined Structures. Tissue Engineering: Part A Volume 14 (3) 2008, pages 413-421).

Claim 1 is directed to a method for making an implantable tissue or organ. The claim recites the proviso, “provided that the tissue or organ is implantable in a vertebrate subject and not a vascular tube”. This is interpreted to mean that while the tissue or organ can be implanted in a vertebrate subject, it cannot be implanted in a vascular tube.

Jakab et al. teach “we exploit the self-organizing capacity of cells and tissues to constrict functional living structures of prescribed shape” (Abstract). Jakab teaches 3D structures are arrived at via a three-phase process (page 414, left column, last 3 sentences through first paragraph, right column):

(i) preprocessing, or bio-ink preparation; 

(ii) processing, that is, the actual automated delivery/printing of the bio-ink particles into the bio-paper by the bio-printer; and 

(iii) postprocessing, that is, the maturation/incubation of the printed construct in the bioreactor. Final structure formation takes place during postprocessing via the fusion of the bioink particles (hence ‘‘ink’’).


Printing of bio-ink particles on a bio-paper by a printer reads on bio-printing a bio-ink. Step iii reads on fusing as recited in step b) of claim 1.

In the disclosed method, AV tissue fragments from 9-day-old Leghorn chicken embryos were dissociated into single cells, then plated in tissue culture dishes (page 414, right column, last paragraph). The art teaches cardiac and purchased endothelial cells are mixed and added to a micropipette. Said micropipette was transferred into an apparatus which extruded the cellular “sausage” and cut into cylinders (page 414, right column, last paragraph). Spheroids were aspirated into the capillary micropipettes to form the bio-ink cartridge (page 415, left column, first paragraph). Examiner notes the art teaches bio-ink particles packaged in cartridges are inserted into a bioprinter and delivered to a bio-paper (page 418, left column, first paragraph; page 418, left column, last paragraph). After deposition the aggregate-gel construct was incubated in tissue culture medium for 5 days (page 418, left column, last paragraph). The bio-ink particles completely fused over a period of 70 h to form a thick graft. The engineered tissue manifested characteristic properties of authentic chicken cardiomyocytes as revealed by its synchronous beating after about 90 h (Fig. 3E) and immunohistochemistry

In particular, the fragments contained the fused AV cushions, whose mesenchyme at this stage begins to differentiate into endothelial and fibrous (fibroblastic) tissue and, uniquely in the chick, also into myocardial cells (e.g., the large muscular leaflet of the triscupid valve).

Therefore the fragments contain myocardial cells. It is also of note the art teaches the tissue has properties of cardiomyocytes. Therefore the cells of the dissociated fragments are interpreted to comprise muscle cells. The art teaches an array (hence, a form) is printed (page 418, left column, last paragraph). Therefore Jakab teaches a method comprising bioprinting a bio-ink comprising muscle cells into a form. As set forth above, the art teaches the bio-ink particles completely fused over a period of 70 h to form a thick graft.  Therefore the art teaches fusing the bio-ink into a cohesive cellular structure (i.e., the graft). Because the art anticipates each step, the graft is interpreted to be implantable in a vertebrate subject and not a vascular tube. Further, the following is noted from the MPEP:

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 56 is anticipated (claim 56).

claim 57). 

In a separate embodiment, the art teaches preparation of a horizontally printed tube of 12 layers composed of human umbilical smooth muscle cells using the disclosed 3 step method (description of Figure 3). Therefore claim 58 is included in this rejection (claim 58).


The art teaches cardiac muscle cells (supra). Therefore claim 60 is included in this rejection (claim 60). 

Claim 61 recites the muscles cells are differentiated from progenitors. As written, the claim does not recite a method of differentiation. As set forth above, the art teaches the following:
In particular, the fragments contained the fused AV cushions, whose mesenchyme at this stage begins to differentiate into endothelial and fibrous (fibroblastic) tissue and, uniquely in the chick, also into myocardial cells (e.g., the large muscular leaflet of the triscupid valve).

Therefore the myocardial cells are interpreted to be differentiated from mesenchymal cells (hence, progenitors). Therefore claim 61 is included in this rejection (claim 61).

The art teaches the cells are obtained from AV tissue (supra). Therefore claim 62 is included in this rejection (claim 62). 
claim 64). 

The art teaches the bio-ink also comprises endothelial cells (supra). Therefore claim 66 is included in this rejection (claim 66). 

The art teaches endothelial cells are mixed in with cardia cells (see “Preparation of bio-ink particles and cardiac structures” on page 414). Therefore the cells are broadly interpreted to have been seeded into the bioprinted form. Therefore claim 67 is included in this rejection (claim 67). 

The art teaches endothelial cells are mixed in with cardia cells (see “Preparation of bio-ink particles and cardiac structures” on page 414). Therefore the cells are broadly interpreted to have been seeded into the cohesive cellular structure. Therefore claim 68 is included in this rejection (claim 68).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
    obviousness or nonobviousness.

Claims 56, 58-61 and 62-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. Integrated Organ and Tissue Printing Methods, System And Apparatus. US2015/0119994 with benefit of Provisional Application 61/390342, filed on 06 October 2010) as evidenced by Merriam Webster Dictionary (generate) and Hafen et al. (physiology Smooth Muscle 2021, pages 1-8).


Kang teaches a method of making an organ or tissue (Abstract). The art teaches the use of a tissue printing system ([0008]). Examiner notes the art discloses the use of a modified inkjet printer ([0081]). The art teaches ink is replaced with cells and or composition of interest, such as cells in a liquid carrier, and the paper is replaced with a suitable substrate ([0084]). Therefore the art teaches a method of making an organ or tissue comprising bioprinting. The cells in a carrier are broadly interpreted to read on a bioink because the mixture comprises a biological component that is used for printing. Examiner interprets the tissue construct produced by bioprinting that is illustrated in Figure 1 to read on a form. The art discloses compounds which may be combined with cells before and during printing ([0071]). For example, one such support compound is a gel having a viscosity that is low enough under the printing conditions to pass through the nozzle of the print head, and that can gel to a stable shape during and/or after printing ([0071]). A composition that is able to gel to a stable shape after printing is 

[0030] In some embodiments, the cell support composition comprises live cells (for example, for example, stem cells, progenitor cells and differentiated cells; cartilage cells, mesenchymal stem cells, bone cells, muscle cells, skin cells, pancreatic cells, kidney cells, nerve cells, liver cells, etc.).

[0063] "Muscle cells” include those cells normally found in muscle tissue, including Smooth muscle cells, cardiac muscle cells, skeletal muscle cells, and any combination thereof. Muscle cells/tissues produced by the processes described herein are useful for, among other things, implantation into a subject to treat muscle injuries or defects, and/or promote muscle healing.

It is of note the art teaches subjects can be vertebrates ([0095]).

While the art suggests the use of muscle cells, the art does not do so with sufficient specificity to anticipate the claimed embodiment.

It would have been obvious to try using muscle cells in the method taught by Kang to prepare a tissue. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason claim 56).

Kang suggests the use of smooth muscle cells (supra). Therefore claim 58 is included in this rejection (claim 58). The art suggests the use of skeletal muscle cells (supra). Therefore claim 59 is included in this rejection (claim 59). The art suggests the use of cardiac muscle cells (supra). Therefore claim 60 is included in this rejection (claim 60). 

As evidenced by Hafen et al., smooth muscle cells derive from mesoderm and neural crest cells (page 2, first paragraph). Therefore neural crest cells are broadly interpreted to be progenitor cells. Therefore said muscle cells are differentiated (hence, derived from) progenitors. Therefore claim 61 is included in this rejection (claim 61).

Claim 62 recites the muscle cells are “generated from a tissue sample”. Examiner notes the claim does not recite any active method steps. The term “generate” means to 

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Both the teachings of the instantly claimed invention and the cells disclosed by Kang are muscle cells.  Therefore, the muscle cells disclosed by Kang would likely be biologically the same as those claimed. The Examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed muscle claim 62). Claim 63 is included in this rejection because it is directed to the product by process limitation recited in claim 62 (claim 63).

Figure 1 is interpreted to disclose a sheet. Therefore claim 64 is included in this rejection (claim 64).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 56-58, 60-61, 65-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. (Self-Assembling Multicellular Bodies And Methods Of Proving A Three-Dimensional Biological Structure Using The Same. US2010/0041134) as evidenced by Hafen et al. (physiology Smooth Muscle 2021, pages 1-8).

Claim 56 is directed to a method for making an implantable tissue or organ comprising a muscle containing layer. The claim recites the limitation “provided that the tissue or organ is implantable in a vertebrate subject and not a vascular tube. This is interpreted to mean the tissue or organ can be implanted in a vertebrate, but is not implantable inside of a vascular tube.

Forgacs et al. teach a method of making three-dimensional biological structure.
The art teaches the use of a cell paste containing living cells ([0073]). The art teaches the use of a shaping device (e.g., capillary pipette) ([0078]). The art teaches the shaping device can be part of a printing head if a bioprinter or similar apparatus ([0078]). The art teaches a partially cohered cell plate is suitably transferred from the shaping device to a 

Examiner notes the art teaches “non-limit examples of suitable cell types include contractile or muscle cells (e.g. striated muscle cells including myoblasts and cardiomyocytes, and smooth muscle cells)…” ([0058]). Therefore the art suggests the use of muscle cells. The art suggests transplantation of organs or tissues prepared by the disclosed method ([0088]).

While the art suggests the use of muscle cells, the art does not do so with sufficient specificity to anticipate the claimed embodiment.

claim 56).

Forgacs teaches a scaffold-free approach ([0146]). Therefore the prepared tissue or organ would be free of scaffold when used. Therefore claim 57 is included in this rejection (claim 57).

Forgacs suggests the use of smooth muscle cells (supra). Therefore claim 58 is included in this rejection (claim 58).

Forgacs suggests the use of cardiomyocytes (hence, cardiac muscle cells) (supra). Therefore claim 60 is included in this rejection (claim 60).

As evidenced by Hafen et al., smooth muscle cells derive from mesoderm and neural crest cells (page 2, first paragraph). Therefore neural crest cells are broadly interpreted claim 61).

It is of note the art suggests the use of a cylindrical mold to prepare a transplantable vessel ([0124]). A vessel is interpreted to be a tube. Forgacs does not teach the rube as be used as a “shunt” or as a “bypass graft”. The art properties tubes with an insider dimeter of 0.5 mm ([0132]). Therefore claim 65 is included in this rejection (claim 65).

Forgacs teaches preparing a cylindrical molded multicellular body from a mixture of smoother muscle cells and endothelial cells to create a tubular structure, such as a transplantable blood vessel ([0124]). Therefore the art suggests adding endothelial cells, in addition to muscle cells, to the bioink. Therefore claim 66 is included in this rejection (claim 66). Said endothelial cells are interpreted to have been seeded into the bioprinted form of claim 56. Therefore claim 67 is included in this rejection (claim 67). Said endothelial cells are interpreted to have been seeded into the cellular structure of claim 56. Therefore claim 678is included in this rejection (claim 68).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. as applied to the rejection of claim 56, and further in view of Wang et al. (Differentiation of Adipose-Derived Stem Cells into Contractile Smooth Muscle Cells Induced by Transforming Growth Factor-β1 and Bone Morphogenetic Protein-4. TISSUE ENGINEERING: Part A Volume 16, Number 4, 2010 pages 1201-1213).



Forgacs suggests the use of smooth muscle cells (supra). The art teaches cells can be obtained from a live human and cultured ([0058]).

While the art teaches the use of smooth muscle cells, the art does not teach the muscle cells are generated from a tissue sample (claim 62). The art does not teach the same is lipoaspirate (claim 63).

Wang discloses smooth muscle cells (SMCs) play an essential role in maintaining the structural and functional integrity of blood vessel and thus is a critical element for blood vessel construction via tissue engineering approach. Adipose derived stem cells (ASCs) represent a reliable source of mesenchymal stem cells with multidifferentiation potential. Wang investigates the potential of human ASCs to differentiate into SMC phenotype (page 1202, left column, paragraph above Materials and Methods. The art teaches fresh human lipoaspirates are obtained from patients (first paragraph of Materials and Methods on page 1202). ASCs are obtained (page 1202, right column first paragraph) and differentiated (page 1202, right column third paragraph).

Despite accumulating evidences showing that development of vascular grafts by tissue engineering approach held great potential in treating vascular diseases, cell source remains a major obstacle in translating the progress of studies to clinical application 

Claim 62 recites the muscle cells are “generated from a tissue sample”. Examiner notes the claim does not recite a method or process steps of generating said cells. The term “generate” means to produce something (Merriam Webster Dictionary). Therefore the claim is interpreted to be directed to the method by which the muscle cells are obtained. Both the teachings of the instantly claimed invention and the cells disclosed by Forgacs are smooth muscle cells. Therefore, the muscle cells disclosed by Forgacs would likely be biologically the same as those claimed. The examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed muscle cells and the prior art muscle cells.

Even arguendo the claim is intended to recite an active method of generating muscle cells, it would have been obvious to make smooth muscle cells from a tissue sample. One would have been motivated to do so since Forgacs teaches the use of smooth muscle cells for tissue engineering and Wang teaches smooth muscle cells can be generated from an ASC tissue sample. One would have been motivated to do so since Wang teaches despite accumulating evidences showing that development of vascular grafts by tissue engineering approach held great potential in treating vascular diseases, cell source remains a major obstacle in translating the progress of studies to clinical application. One would generate cells from the tissue sample taught by Wang because it is readily available. One would have expected success since Wang teaches smooth claim 62). Claim 63 is included in this rejection the tissue sample taught by Wang is a lipoaspirate (claim 63).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

		/NATALIE M MOSS/                                   Examiner, Art Unit 1653